Citation Nr: 0809404	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-32 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  
 
2.  Entitlement to service connection for arthritis in both 
hands, to include as secondary to the service-connected 
cervical spine disability.

3.  Entitlement to service connection for numbness in both 
hands and arms, to include as secondary to the service-
connected cervical spine disability.

4.  Entitlement to service connection for right shoulder 
disorder, to include as secondary to the service-connected 
cervical spine disability.

5.  Entitlement to service connection for left shoulder 
disorder, to include as secondary to the service-connected 
cervical spine disability.

6.  Entitlement to service connection for memory loss.
 
7.  Entitlement to service connection for an anxiety 
disorder.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
depression and insomnia, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
October 1985, May 1986 to April 1992, and June 1992 to 
September 1992.  She also had periods of service in the 
National Guard.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2005 
rating decision by the Little Rock, Arkansas Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In December 2007, the undersigned Veterans Law Judge 
conducted a hearing regarding the issues on appeal.  A 
transcript of the hearing is of record.

The issues of entitlement to service connection for arthritis 
in both hands, numbness in both hands and arms, bilateral 
shoulder disorder, memory loss, and anxiety disorder, as well 
as whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
depression and insomnia are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A low back disorder was not shown in service or diagnosed 
until many years after service.

2.  The weight of competent evidence does not relate the 
veteran's currently-diagnosed low back disorder with any 
event or occurrence on active duty service. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that her current diagnosis of 
degenerative joint disease of the lumbar spine is related to 
her military service.  During the December 2007 hearing, she 
testified that she injured her lower back by carrying heavy 
equipment while serving in Iraq.

The service medical records are negative for any treatment or 
diagnosis of a low back disorder.  Therefore, the evidence 
does not show a chronic low back disability at the time of 
discharge from active duty.

Further, a low back disorder was not shown for many years 
after discharge.  During an August 2005 VA examination, the 
veteran stated that she developed a gradual onset of lower 
lumbar pain in 2000.  The examiner diagnosed degenerative 
joint disease.  

The Board places significant probative value on the multi-
year gap between discharge from active duty service (1992) 
and the first reported symptoms associated with the lower 
back (2000).  The Board finds the approximately 8-year gap 
too remote in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology.  
See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding that a lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim). 

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  However, there is no evidence of record linking the 
current low back disorder to military service.  

The Board has also considered the veteran's statements and 
sworn testimony.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("[A]lthough interest 
may affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms and her 
observations because this requires only personal knowledge, 
not medical expertise, as it comes to her through their 
senses.  Layno, 6 Vet. App. at 470.  However, as a lay 
person, she is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

Given the absence of in-service evidence of a low back 
disorder, no complaints for many years after separation, and 
an absence of medical nexus between active duty and current 
symptomatology, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of evidence is against the veteran's claim, the Board 
is unable to grant the benefit sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in July and September 2005 that fully 
addressed all four notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
She was also asked to submit evidence and/or information in 
her possession to the RO.  

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in letters dated 
June and August 2006, the RO provided the veteran with notice 
of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the identified VA 
clinic records, and she was provided an opportunity to set 
forth her contentions during the hearing before the 
undersigned Veterans Law Judge.  

Absent a minimal showing by competent evidence that a causal 
connection between the veteran's low back disorder and 
military service exists, VA has no duty to obtain a medical 
opinion.  Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).




ORDER

Service connection for low back disorder is denied.


REMAND

During the December 2007, the veteran noted that, in March 
2006, she underwent a psychiatric evaluation for her social 
security disability application.  She has also stated that 
her memory loss, anxiety, and depression are all related.  
The SSA examination is not of record, and therefore, the 
Board must remand for the missing records.  

Additionally, the veteran asserts that her arthritis in both 
hands, numbness in the arms and hands, and bilateral shoulder 
disorder are related to the service-connected cervical spine 
disability.  A March 2006 VA clinic record noted a diagnosis 
of cervical radiculopathy.  The service medical records also 
noted complaints of shoulder pain radiating from the neck.  
See also VA Examination (Aug. 2005).  Therefore, a VA medical 
opinion is necessary for the proper adjudication of these 
claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's SSA records and associate 
them with the claim's file.

2.  The RO should schedule the veteran for an 
examination in order to ascertain the nature and 
etiology of the following: arthritis in both hands, 
numbness in the arms and hands, right shoulder 
disorder, and left shoulder disorder.  

After reviewing the entire record, the examiner 
should express an opinion as to whether it is at 
least as likely as not (i.e., a likelihood of 50 
percent or greater) that any of the above disorders 
were manifested in service or, alternatively, were 
caused by or was otherwise aggravated by the 
service-connected cervical spine disability.  The 
claim's folder must be made available to and 
reviewed by the examiner in conjunction with the 
scheduled examination.

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the veteran and her representative 
should be furnished a supplemental statement of the 
case (SSOC).  An appropriate time should be given 
for them to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


